DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 repeats part of what is in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 9-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017).
	Regarding claim 1, Lee discloses a variable flow rate valve mechanism comprising: a valve 42 including a valve body 42a and a valve shaft (upper 42 in lock member 52) protruding from the valve body; a lock member 52 fixed to the valve shaft; a valve attachment member 44 attached to the valve shaft between the valve body and the lock member to hold the valve together with the lock member; and a spring washer (54 in Fig. 2 and specifically the embodiment of the spring washer in Figs. 4a and 5a) formed into an annular shape around an axis of the spring washer and disposed adjacent to the valve attachment member; wherein the spring washer includes: a support portion (Fig. 4A, top flat portion outside of 110) including a seat surface (upper surface) formed along a plane perpendicular to the axis of the spring washer and an open surface (lower surface above 112) provided opposite to the seat surface; 
a deformable portion 120 connected to the support portion and extending in an inclined manner with respect to the plane (Figs. 2-5B), the deformable portion including a contact surface (lower surface of 120) formed to be continuous with the open surface of the support portion; and 
a protrusion portion 112 extending over the open surface of the support portion in a radial direction of the spring washer to limit a deformation of the deformable portion in an axial direction of the spring washer during actuation of the spring washer (112 is the stopper part).  Lee lacks the support portion is at least 20% wider than the protrusion portion in the radial direction, to avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion portion is at least 20% less wide than the support portion in the radial direction, that would avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer as “obvious to try” as this would make the protrusion portion smaller thus reducing material costs of making the spring washer as the protrusion portion will provide a stop as long as there is a protrusion portion bent over the support portion and a long protrusion portion is not needed, only enough provide a stop surface.
	Regarding claim 2, Lee discloses the support portion is formed into an annular shape around the axis of the spring washer (Figs. 2-5B); the deformable portion is connected to a radial outer end portion of the support portion (Figs. 2-5B); and the protrusion portion is provided on the open surface of the support portion (Figs. 2-5B).
	Regarding claim 3, Lee discloses the protrusion portion is formed by bending a radial inner edge of the support portion (Figs. 4A-4B, [0016], [0017], [0061]).
	Regarding claim 6, Lee discloses the spring washer is disposed between the valve attachment member and the lock member (Fig. 2).
	Regarding claim 9, Lee discloses a turbocharger comprising the variable flow rate valve mechanism according to claim 1 [0002].
	Regarding claims 10 and 20, Lee discloses a spring washer (54 in Fig. 2 and specifically the embodiment of the spring washer in Figs. 4a and 5a) for a variable flow rate valve mechanism, the spring washer formed into an annular shape around an axis of the spring washer; wherein the spring washer comprising: 
a support portion (Fig. 4A, top flat portion outside of 110) including a seat surface (upper surface) formed along a plane perpendicular to the axis of the spring washer and an open surface (lower surface above 112) provided opposite to the seat surface; 
a deformable portion 120 connected to the support portion wherein the deformable portion extends in an inclined manner with respect to the plane (Figs. 2-5B) from a bending point of the spring washer (Figs. 2-5B), and wherein the deformable portion includes a contact surface (lower surface of 120) formed to be continuous with the open surface of the support portion; and a protrusion portion 112 extending over the open surface of the support portion in a radial direction of the spring washer to limit a deformation of the deformable portion in an axial direction of the spring washer during actuation of the spring washer (112 is the stopper part).  Lee lacks the protruding portion is spaced away from the bending point of the spring washer, in the radial direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the protruding portion is spaced away from the bending point of the spring washer, in the radial direction as “obvious to try” as this would make the protrusion portion smaller thus reducing material costs of making the spring washer as the protrusion portion will provide a stop as long as there is a protrusion portion bent over the support portion and a long protrusion portion is not needed, only enough provide a stop surface which would make the protruding portion spaced away from the bending point of the washer and at the same time avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer.
	Regarding claim 11, Lee discloses the support portion is formed into an annular shape around the axis of the spring washer (Figs. 2-5B), the deformable portion is connected to a radial end portion of the support portion (Figs. 2-5B), the protrusion portion is provided on the open surface of the support portion (Figs. 2-5B), and the protrusion portion is formed by bending a radial edge of the support portion ([0016], [0017], [0061]).
	Regarding claim 12, Lee discloses the protrusion portion includes a surface formed to be continuous with the open surface of the support portion, and the surface of the protrusion portion contacts with the open surface of the support portion (Figs. 4A-4B).
	Regarding claim 13, Lee lacks the support portion is at least 20% wider than the protrusion portion in the radial direction, to avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion portion is at least 20% less wide than the support portion in the radial direction, that would avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer as “obvious to try” as this would make the protrusion portion smaller thus reducing material costs of making the spring washer as the protrusion portion will provide a stop as long as there is a protrusion portion bent over the support portion and a long protrusion portion is not needed, only enough provide a stop surface.
	Regarding claim 14, Lee discloses the protrusion portion is formed into an annular shape around the axis of the spring washer (Figs. 4A-4B).
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Yamaguchi et al. US 2014/0345273.
	Regarding claim 4, Lee discloses the support portion is formed into an annular shape around the axis of the spring washer and the protrusion portion is provided on the open surface of the support portion (Figs. 2-5B) but lacks the deformable portion is connected to a radial inner end portion of the support portion (outer radial portion is deformable).  Yamaguchi discloses the inner portion of the spring washer deforming (Figs. 3-12B, opposite to Lee in which the outer portion of the spring washer deforms).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transpose the elements of Lee as disclosed by Yamaguchi as a matter of simple substitution and/or is deemed as equivalent as to whether the deformability is on the inside or outside of the spring washer.
	Regarding claim 5, Lee in view of Yamaguchi discloses the protrusion portion is formed by bending a radial outer edge of the support portion (as the elements are transposed from inner to outer and vice versa).
	Regarding claim 7, Lee lacks the spring washer is disposed between the valve attachment member and the valve body.  Yamaguchi discloses the spring washer 011 is disposed between the valve attachment member 013 and the valve body 012 (Fig. 12A and equivalence shown by 12B is between the valve attachment member 013 and the lock member 014 as in Lee).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spring washer of Lee disposed between the valve attachment member and the valve body as disclosed by Yamaguchi as a matter of simple substitution as Yamaguchi teaches the equivalence of either located between the lock member and the attachment member and the valve body and the attachment member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Rodeffer US 2005/0151310.
	Regarding claim 8, Lee lacks the support portion of the spring washer includes: a plurality of first support portions each including a first seat surface formed along a first plane perpendicular to the axis of the spring washer and a first open surface opposite to the first seat surface; and a plurality of second support portions each including a second seat surface formed along a second plane perpendicular to the axis of the spring washer, the second plane being spaced apart from the first plane in a direction along the axis of the spring washer, and a second open surface opposite to the second seat surface, the first support portions and the second support portions are spaced apart from each other in a circumferential direction of the spring washer and are alternately disposed in the circumferential direction, the deformable portion includes a plurality of inclined portions each connected to a circumferential end portion of the first support portion and a circumferential end portion of the second support portion to extend in an inclined manner with respect to the first plane and the second plane, and the protrusion portion is provided on at least one of the first open surface of the first support portion and the second open surface of the second support portion.  Rodeffer discloses a plurality of first and second support portions that are spaced apart from each other and alternately disposed and the deformable portion includes a plurality of inclined portions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support and deformable and protrusion portions of Lee to have a plurality and spaced as disclosed by Rodeffer as a matter of simple substitution of parts/or and to provide separate portions so that if the single portion of Lee were to fail that the plurality as disclosed by Rodeffer would continue working.  
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Schoenherr et al. US 2012/0317975.
	Regarding claim 15, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a bearing that has a tubular shape and rotatably supports the stem; a link member coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing, wherein the spring washer is disposed between the end face of the bearing and the link member.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a bearing 40 that has a tubular shape and rotatably supports the stem; a link member 42 coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing (Fig. 3); and a spring washer 44, wherein the spring washer is disposed between the end face of the bearing and the link member Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bearing that has a tubular shape and rotatably supports the stem; a link member coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing, wherein the spring washer is disposed between the end face of the bearing and the link member as disclosed by Schoenherr on the stem and valve of Lee as a matter of simple substitution of parts on the valve and stem and/or to provide a smoother way of actuating the valve.
	Regarding claims 16 and 17, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a link member having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem; an operation rod coupled to the tip portion of the link member; wherein the spring washer is disposed adjacent the tip portion of the link member between the link member and the operation rod.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3), a link member 42 having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem (Fig. 3); an operation rod 46 coupled to the tip portion of the link member; wherein the spring washer 52 is disposed adjacent the tip portion of the link member between the link member and the operation rod (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a link member having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem; an operation rod coupled to the tip portion of the link member; wherein the spring washer is disposed adjacent the tip portion of the link member between the link member and the operation rod as disclosed by Schoenherr on the stem and valve of Lee as a matter of simple substitution of parts on the valve and stem and/or to provide a smoother way of actuating the valve.
	Regarding claims 18 and 19, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a first link member having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem; an operation rod having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member; a second link member coupled to the base end portion of the operation rod; wherein the spring washer is disposed adjacent the base end portion of the operation rod wherein the spring washer is disposed between the operation rod and the second link member.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3), a first link member 42 having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem (Fig. 3); an operation rod 50 having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member (Fig. 3, top of 50); a second link member 46 coupled to the base end portion of the operation rod (Fig. 3, bottom of 50); wherein the spring washer 52 is disposed adjacent the base end portion of the operation rod and the second link member (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first and second link members with an operation rod between as disclosed by Schoenherr on the stem and valve of Lee as a matter of simple substitution of parts on the valve and stem and/or to provide a smoother way of actuating the valve.
20. (New) The spring washer according to claim 10, wherein the protruding portion is spaced away from the bending point of the spring washer, in the radial direction, to avoid contact of the protrusion portion with the deformable portion during the actuation of the spring washer.

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. The applicant has cleared up the drawing and specification objections and the 112 rejections.  Regarding the applicant’s arguments to the 102 rejection, due to the claim amendments to the independent claims the examiner has removed the 102 rejections but has made this into a 103 rejection as this is seen as obvious to the examiner as “obvious to try” as when looking at the large protrusion portion of Lee, one of ordinary skill in the art would make this much smaller as this would clearly reduce material costs and would still have the same stop function that it was made to do.  This same basic feature has been written into claims 1 and 10 but this is seen as obvious to one of ordinary skill in the art just to make this protruding portion smaller/less wide.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921